Per Curiam.

Respondent argues that the board’s conclusion that he was mentally ill at the time of the misconduct but is not now mentally ill eliminates the need for a one-year suspension. In support of this position, he cites Gov. Bar R. V(10)(e) which allows a mental illness suspension to be terminated by showing the removal of mental illness.1 We find this rule, however, to be inapplicable to the present case.
In Ohio State Bar Assn. v. Roest (1978), 54 Ohio St. 2d 95 [8 O.O.3d 90], this court held that the mental illness provisions of Gov. Bar R. V(10) “* * * obtain only in controversies wherein a respondent proves he is mentally ill at the time of his disciplinary action. ” (Emphasis added.) Thus, while the board may properly consider respondent’s mental illness at the time of the alleged misconduct as a mitigating factor in determining what sanction should be imposed, the mental illness provisions of Gov. Bar R. V(10) are not intended to be used by a respondent in a disciplinary action to avoid suspension on that basis.
Accordingly, we concur with the board’s recommendation that respondent’s violations of the disciplinary rules merit a one-year suspension from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.

 Gov. Bar R. V(10)(e) reads as follows:
“Any suspension under this section may be terminated on Respondent’s application to the Board and a showing of removal of the cause for the suspension, which is certified by the Board to, and affirmed by, the Court.”